                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO



      UNITED STATES OF AMERICA,

      Plaintiff,

      v.                                                   CRIMINAL NO. 18-579 (GAG)

      [1] JOSÉ RIVERA,

      Defendant.


                            REPORT AND RECOMMENDATION
                       RE: RULE 11 PROCEEDINGS (PLEA OF GUILTY)
I.         Procedural Background
           On September 12, 2018, a grand jury returned an indictment against [1] José Rivera

(hereinafter referred to as “defendant”). ECF No. 14. The defendant has agreed to plead guilty to

count one of the indictment. Count one charges the defendant of conspiring to import into the United

States five kilograms or more of a mixture or substance containing a detectable amount of cocaine,

in violation of Title 21, United States Code, Sections 952(a), 960(a)(1), (b)(1)(B) and 963.

II.        Consent to Proceed Before a Magistrate Judge

           On June 12, 2019, while assisted by counsel the defendant, by consent, appeared before the

undersigned in order to change his previous not guilty plea to a plea of guilty as to count one of the

indictment. In open court the defendant was questioned as to the purpose of the hearing being held

and was advised of: (a) the nature and purpose of the hearing; (b) the fact that all inquiries were to

be conducted under oath and that it was expected that his answers would be truthful; (c) the potential

consequences of lying under oath (such as a perjury charge); and (d) his right to have the change of

plea proceedings presided by a district judge instead of a magistrate judge. The defendant was also
explained the differences between the appointment and functions of the two. The defendant

consented to proceed before the undersigned magistrate judge.

III.    Proceedings Under Rule 11, Federal Rules of Criminal Procedure

        A.      Rule 11(c)(1) Requirements

        Rule 11 of the Federal Rules of Criminal Procedure governs the acceptance of guilty pleas
to federal criminal violations. Pursuant to Rule 11, in order for a plea of guilty to constitute a valid
waiver of the defendant’s right to trial, guilty pleas must be knowing and voluntary: “Rule 11 was
intended to ensure that a defendant who pleads guilty does so with an ‘understanding of the nature
of the charge and consequences of his plea.’” United States v. Cotal-Crespo, 47 F.3d 1, 4 (1st Cir.
1995) (quoting McCarthy v. United States, 394 U.S. 459, 467 (1969)). [There are three core
concerns in these proceedings]: 1) absence of coercion; 2) understanding of the charges; and 3)
knowledge of the consequences of the guilty plea. United States v. Cotal-Crespo, 47 F.3d at 4
(citing United States v. Allard, 926 F.2d 1237, 1244-45 (1st Cir. 1991)).

United States v. Hernández-Wilson, 186 F.3d 1, 5 (1st Cir. 1999).

        B. Admonishment of Constitutional Rights

        To assure defendant’s understanding and awareness of his rights, defendant was advised of

his right:

        1.      To remain silent at trial and be presumed innocent, since it is the government who

has the burden of proving his guilt beyond a reasonable doubt.

        2.      To testify or not to testify at trial, and that no adverse inference could be made in

relation to his decision not to testify.

        3.      To a speedy trial before a district judge and a jury, at which he would be entitled to

see and cross examine the government witnesses, present evidence on his behalf, and challenge the

government’s evidence.

        4.      To have a unanimous verdict rendered by a jury of twelve persons which would have

to be convinced of defendant’s guilt beyond a reasonable doubt by means of admissible evidence.

        5.      To use the subpoena power of the court to compel the attendance of witnesses.

                                                   2
       Upon listening to the defendant’s responses, observing his demeanor and his speaking with

his attorney, that to the best of counsel’s belief defendant had fully understood his rights, it is

determined that defendant is aware of his constitutional rights.

       C. Consequences of Pleading Guilty

       Upon advising defendant of his constitutional rights, he was further advised of the

consequences of pleading guilty. Specifically, defendant was advised that by pleading guilty and

upon having his guilty plea accepted by the court, he will be giving up the above rights and will be

convicted solely on his statement that he is guilty.

       Furthermore, the defendant was admonished of the fact that by pleading guilty he would not

be allowed later on to withdraw his plea because he eventually might disagree with the sentence

imposed, and that if he violates the conditions of supervised release, that privilege could be revoked

and he could be required to serve an additional term of imprisonment. He was also explained that

parole has been abolished.

       In response to further questioning, the defendant was explained, and he understood, that if

convicted on count one he will face the following penalties: a term of imprisonment of not less than

ten (10) years and up to life in prison, a fine not greater than ten million dollars ($10,000,000.00),

and a term of supervised release of at least five (5) years.

       The defendant was also explained what the supervised release term means. Defendant was

also made aware that the court must impose a mandatory penalty assessment of one hundred dollars

($100) per offense pursuant Title 18, United States Code, Section 3013(a).

       The defendant was advised that the ultimate sentence was a matter solely for the court to

decide in its discretion and that, even if the maximum imprisonment term and fine were to be




                                                   3
imposed upon him, he later could not withdraw his guilty plea for that reason alone. The defendant

understood this.

       D. Plea Agreement

       The parties have entered into a written plea agreement that, upon being signed by the

government, defense attorney and defendant, was filed and made part of the record. Defendant was

clearly warned and recognized having understood that:

       1.      The plea agreement is not binding upon the sentencing court.

       2.      The plea agreement is an agreement between the defendant, defense counsel and the

attorney for the government which is presented as a recommendation to the court in regards to the

applicable sentencing adjustments and guidelines, which are advisory.

       3.      The agreement provides a sentencing recommendation and/or anticipated sentencing

guideline computation, that can be either accepted or rejected by the sentencing court.

       4.      In spite of the plea agreement and any sentencing recommendation contained

therein, the sentencing court retains full discretion to reject such plea agreement and impose any

sentence up to the maximum possible penalty prescribed by statute.

       Defendant acknowledged having understood these explanations and all the terms and

conditions of the plea agreement.

       E. Government's Evidence (Basis in Fact)

       The government presented a proffer of its evidence consistent with the version of facts of

the plea agreement with which the defendant concurred. Accordingly, it is determined that there is

a basis in fact and evidence to establish all the elements of the offense charged.




                                                  4
          F. Voluntariness

          The defendant accepted that no threats had been made to induce him to plead guilty and that

he did not feel pressured to plead guilty.

          G. Waiver of Appeal

          The defendant was explained, and he understood, that if the imprisonment sentence imposed

by the court is 120 months or less, the defendant waives the right to appeal any aspect of this case’s

judgment and sentence, including but not limited to the term of imprisonment or probation,

restitution, fines, forfeiture, and the term and conditions of supervised release.

          H. Administrative Consequences

          Defendant was warned, and he understood, that his decision to enter a guilty plea in this

case may result in negative or adverse consequences regarding his immigration status in the United

States.

IV.       Conclusion

          The defendant, by consent, has appeared before me pursuant to Rule 11, Federal Rules of

Criminal Procedure, has entered a plea of guilty as to count one of the indictment. After cautioning

and examining the defendant under oath and in open court, concerning each of the subject matters

mentioned in Rule 11, as described in the preceding sections, I find that defendant is competent to

enter this guilty plea, is aware of the nature of the offense charged and the maximum statutory

penalties that the same carries, understands that the charge is supported by the government’s

evidence, has admitted to every element of the offense charged, and has done so in an intelligent

and voluntary manner with full knowledge of the consequences of his guilty plea. Therefore, I

recommend that the court accept the guilty plea of the defendant and that the defendant be adjudged

guilty as to count one of the indictment.



                                                   5
       Any objections to this report and recommendation must be specific and must be filed with

the Clerk of Court within fourteen (14) days of its receipt or before the sentencing hearing,

whichever occurs sooner. Failure to timely file specific objections to the report and

recommendation is a waiver of the right to review by the district court. United States v. Valencia-

Copete, 792 F.2d 4 (1st Cir. 1986).

       SO RECOMMENDED.

       In San Juan, Puerto Rico, this 2nd day of July, 2019.

                                                     s/Marcos E. López
                                                     U.S. MAGISTRATE JUDGE




                                                 6
